     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 1 of 10




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JUDA BEN DEROUEN                                        CIVIL ACTION


VERSUS                                                  NO: 18-7809


JEFFERSON PARISH SHERIFF’S                              SECTION: “H”
OFFICE ET AL.



                          ORDER AND REASONS
      Before the Court is Defendants’ Motion to Dismiss, or alternatively, for
Summary Judgment (Doc. 33). For the following reasons, the Motion is
GRANTED IN PART.


                               BACKGROUND
      Plaintiff Juda Ben DeRouen brings § 1983 claims for false arrest and
excessive force against Jefferson Parish Sheriff’s Office and several of its
officers, including David Lowe, Gary Bordelon, Jason Spadoni, Justin Brister,
and Joseph Lopinto, III, for an August 31, 2017 incident during which he was
arrested. Specifically, Plaintiff alleges that he was sexually assaulted during a
roadside search of his body. He contends that officers held him against his car
                                       1
     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 2 of 10




on the Westbank Expressway, removed his pants and underwear, and
“spread[] [his] buttocks apart looking for narcotics.” 1 He also contends that
detectives falsified the police report and that he was falsely imprisoned.
       As a result of the August 31, 2017 incident, Plaintiff pleaded guilty to
Aggravated Obstruction of a Highway and Resisting Arrest by Violence. This
matter was stayed for several months pending resolution of those charges. As
a result of Plaintiff’s guilty plea, Defendants have filed a motion to dismiss, or
in the alternative for summary judgment, contending that Plaintiff’s claims
against them should be dismissed on the ground that they are barred by the
Supreme Court’s decision in Heck v. Humphrey. 2 Defendants also claim that
they are entitled to qualified immunity from Plaintiff’s claims.
       Plaintiff has not filed an opposition to this Motion. The Court may not,
however, simply grant the instant Motion as unopposed. The Fifth Circuit
approaches the automatic grant of dispositive motions with considerable
aversion. 3 Accordingly, this Court will consider the merits of Defendants’
arguments.




                                 LEGAL STANDARD
       A. Motion to Dismiss



       1 Doc. 1.
       2 512 U.S. 477 (1994).
       3 See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc.,

702 F.3d 794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006)
(per curiam); John v. State of Louisiana (Bd. of Trs. for State Colls. and Univs.), 757 F.2d
698, 709 (5th Cir.1985).
                                               2
     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 3 of 10




       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 4 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 5
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 6 The court need not, however,
accept as true legal conclusions couched as factual allegations. 7 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 8 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 9 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 10
       B. Motion for Summary Judgment
       Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 11 A genuine issue




       4 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 547 (2007)).
       5 Id.
       6 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       7 Iqbal, 556 U.S. at 678.
       8 Id.
       9 Lormand, 565 F.3d at 255–57.
       10 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
       11 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).

                                               3
     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 4 of 10




of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 12
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 13 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 14 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 15 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 16 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 17 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 18




       12 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
       13 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
       14 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
       15 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
       16 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th

Cir. 2004) (internal citations omitted).
       17 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       18 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).

                                               4
      Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 5 of 10




                                 LAW AND ANALYSIS
       Defendants present three arguments for dismissal of the excessive force
and false arrest claims against them. First, they argue that Plaintiff’s claims
are barred by Heck v. Humphrey. Second, they argue that they are entitled to
qualified immunity from Plaintiff’s claims. Finally, they argue that Defendant
Jefferson Parish Sheriff’s Office is not a legal entity that can be sued. This
Court will consider each argument in turn.
       I.     Heck v. Humphrey
              a. Excessive Force
       First, Defendants argue that pursuant to the Supreme Court’s decision
in Heck v. Humphrey, Plaintiff cannot succeed on his claim for excessive force
because he pleaded guilty to resisting arrest. 19 Pursuant to Heck,
       a plaintiff who has been convicted of a crime cannot recover
       damages for an alleged violation of his constitutional rights if the
       alleged violation arose from the same facts attendant to the charge
       for which he was convicted, unless he proves “that the conviction
       or sentence has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal authorized to
       make such determination, or called into question by a federal
       court’s issuance of a writ of habeas corpus.” 20

When a district court confronts a § 1983 claim for damages that implicates a
conviction or sentence, “Heck requires the district court to consider whether a
judgment in favor of the plaintiff would necessarily imply the invalidity of his



       19 512 U.S. 477 (1994). Defendants argue that Louisiana law also bars civil actions
that collaterally attack the validity of criminal judgments and that the Heck analysis is
applicable to Plaintiff’s state law claims. See Lemoine v. Wolfe, 168 So. 3d 362, 368 (La. 2015).
       20 Ballard v. Burton, 444 F.3d 391, 396 (5th Cir. 2006) (quoting Heck, 512 U.S. at 486–

87).
                                                 5
     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 6 of 10




conviction or sentence.” 21 If that is the case, “the complaint must be dismissed
unless the plaintiff can demonstrate that the conviction or sentence has
already been invalidated.” 22 Put another way, if it is possible both for Plaintiff
to have resisted arrest and for Defendants’ use of force to be objectively
unreasonable, then Heck does not bar Plaintiff’s claim. 23 The Fifth Circuit has
held that “a § 1983 claim [does] not necessarily imply the invalidity of a
resisting arrest conviction, and therefore would not be barred by Heck, if the
factual basis for the conviction is temporally and conceptually distinct from the
excessive force claim.” 24 “[T]he determination of whether such claims are
barred is analytical and fact-intensive, requiring [a court] to focus on whether
success on the excessive force claim requires negation of an element of the
criminal offense or proof of a fact that is inherently inconsistent with one
underlying the criminal conviction.” 25 Accordingly, “the court must review the
sequence of events as alleged by the plaintiff and determine whether that
sequence of events is inconsistent with the underlying criminal conviction.” 26
      This Court finds that it is possible both for Plaintiff to be guilty of
resisting arrest and for Defendants’ use of force to be objectively unreasonable.
Defendants contend, and the police report reveals, that prior to his arrest
Plaintiff intentionally rammed his car into several police officers’ vehicles,
violently resisted arrest, struck an officer in the face, and bit another officer’s
leg. In response to Plaintiff’s resistance, officers had to use force to gain control


      21 Id. (citations omitted).
      22 Id.
      23 See id. at 398.
      24 Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008).
      25 Id.
      26 Pertuz v. Normand, No. 13-0293-SS, 2014 WL 1246839, at *7 (E.D. La. 2014).

                                             6
     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 7 of 10




over him and place him under arrest. This is not, however, the force of which
Plaintiff complains. Plaintiff’s allegation of excessive force arises from a search
of his person presumably after he had been subdued and arrested. Reading
Plaintiff’s Complaint in a light most favorable to him, he alleges that he was
sexually assaulted during a roadside strip/body cavity search. Accordingly, the
factual basis for his resisting arrest conviction is “temporally and conceptually
distinct” from his excessive force claim. 27 Heck does not bar this claim.
             b. False Arrest
      That said, Heck does bar Plaintiff’s claims for false arrest. In Heck, the
Supreme Court held that a civil action for alleged civil rights violations that
attacks the validity of state confinement, which has not been reversed,
expunged, invalidated, or called into question by a federal court’s issuance of a
writ of habeas corpus, is not cognizable under § 1983. Accordingly, Plaintiff’s
claim for false arrest is dismissed.
      II.    Qualified Immunity
      Next, Defendants argue that they are entitled to qualified immunity
from Plaintiff’s § 1983 claim. “The doctrine of qualified immunity protects
government officials from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional rights of which
a reasonable person would have known.” 28 “To overcome the immunity defense,
the complaint must allege facts that, if proven, would demonstrate that [the
Defendants] violated clearly established statutory or constitutional rights.” 29
“Heightened pleading demands more than bald allegations and conclusionary

      27 Bush, 513 F.3d at 498.
      28 Griggs v. Brewer, 841 F.3d 308, 312 (5th Cir. 2016) (internal quotation omitted).
      29 Wicks v. Mississippi State Employment Servs., 41 F.3d 991, 995 (5th Cir. 1995).

                                             7
     Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 8 of 10




statements.” 30 Instead, Plaintiff “must allege facts specifically focusing on the
conduct of [the Defendants] which caused his injury.” 31
       This Court finds that at the time of Plaintiff’s arrest it was clearly
established law that Defendants’ use of force as alleged by Plaintiff was
unreasonable. In 1979, the Supreme Court held in Bell v. Wolfish that visual
body cavity inspections were reasonable under the Fourth Amendment for pre-
trial detainees as part of a search conducted after visits with people from
outside the facility. 32 The Court, however, noted that its holding does not
condone all body cavity searches. The Court indicated that in determining the
reasonableness of a strip search, “[c]ourts must consider the scope of the
particular intrusion, the manner in which it is conducted, the justification for
initiating it, and the place in which it is conducted.” 33
       Courts in this circuit considering very similar facts have held that “no
reasonable officer would have found a roadside body cavity search reasonable
even if they ‘reasonably suspected that Plaintiff was concealing contraband in
a body cavity’ if ‘there were no exigent circumstances requiring the search to
be conducted on the public roadside rather than at a medical facility.’” 34 Courts
have held that “strip searches and body cavity searches are ‘demeaning,
dehumanizing,         undignified,        humiliating,       terrifying,      unpleasant,




       30 Id.
       31 Id.
       32 Bell v. Wolfish, 441 U.S. 520, 559 (1979).
       33 Id.
       34 Marks v. Smith, 241 F. Supp. 3d 726, 734 (E.D. La. 2017) (quoting Martin v. City of

San Antonio, 2006 WL 2062283, at *5 (W.D. Tex. July 25, 2006)); see also Hamilton v. Turner,
No. 3:13-CV-240, 2014 WL 1513355, at *4 (S.D. Tex. Apr. 16, 2014).
                                               8
      Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 9 of 10




embarrassing, repulsive, [and] signifying degradation and submission.’” 35
Accordingly, this Court holds that Plaintiff’s Complaint alleges facts that, if
proven, would demonstrate that Defendants violated his clearly established
rights. Defendants are not entitled to qualified immunity based on the
allegations in Plaintiff’s complaint.
       Defendants ask that, in the alternative, this Court consider their
entitlement to qualified immunity under a summary judgment standard.
“Even if the plaintiff’s complaint adequately alleges the commission of acts
that violated clearly established law, the defendant is entitled to summary
judgment if discovery fails to uncover evidence sufficient to create a genuine
issue as to whether the defendant in fact committed those acts.” 36 Discovery
has not, however, begun in this matter. This matter was stayed for more than
eleven months pending the outcome of the criminal charges against Plaintiff.
Accordingly, the parties should engage in discovery regarding Defendants’
entitlement to qualified immunity before the issue can be considered on a
summary judgment standard.
       III.   Jefferson Parish Sheriff’s Office
       Finally, Defendants correctly point out that the Jefferson Parish
Sheriff’s Office is not a legal entity that can be sued. 37 Accordingly, all claims
against it are dismissed.



       35  Martin, 2006 WL 2062283, at *5 (quoting Mary Beth G. v. City of Chicago, 723 F.2d
1263, 1272 (7th Cir. 1983)).
        36 Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
        37 Cozzo v. Tangipahoa Par. Council--President Gov’t, 279 F.3d 273, 283 (5th Cir. 2002)

(“[A] sheriff’s office is not a legal entity capable of being sued.”).


                                              9
    Case 2:18-cv-07809-JTM-JVM Document 35 Filed 03/11/21 Page 10 of 10




                             CONCLUSION
     For the foregoing reasons, the Motion is GRANTED IN PART.
Plaintiff’s claim for false arrest is DISMISSED WITH PREJUDICE, and all
of Plaintiff’s claims against the Jefferson Parish Sheriff’s Office are
DISMISSED WITH PREJUDICE.




                   New Orleans, Louisiana this 11th day of March, 2021.


                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                    10
